Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed on March 07, 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below as authorized by Lyle Kimms by telephone communication on 06/09/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended as follows:
1. (Canceled)
5. (Canceled)
6. (Currently Amended)  The playback system according to claim 21, wherein:
	the operating member comprises a disk-shaped member, and
	the disk-shaped member includes a light emitter that is disposed along a rim thereof and outputs light depending on the sound played by the sound outputter.

7. (Currently Amended)  The playback system according to claim 21, wherein:
	the operating member comprises a disk-shaped record, and
	the rotation body comprises  record is placed,
	wherein the shaft rotates the placement portion, which rotates the[[ the]] disk-shaped record


8. (Currently Amended)  The playback system according to claim 7, further comprising:
	a detector that detects the part of the sound signal corresponding to the playback point, from the disk-shaped record, on which the sound signal has been recorded,
	wherein the at least one processor causes the sound outputter to play sound of the part detected by the detector, and
	wherein the vibration imparter vibrates the shaft to impart vibration to the disk-shaped record depending on the part detected by the detector.

9. (Currently Amended)  The playback system according to claim 7, further comprising:
	a detector that detects, from the disk-shaped record, on which a series of time data has been recorded, a piece of time data indicating the playback point,
	wherein the processor causes the sound outputter to play the sound represented by the part of the sound signal corresponding to the playback point, which is indicated by the piece of time data detected by the detector, and
	wherein the vibration imparter vibrates the shaft to impart vibration to the to the disk-shaped record depending on the part of the sound signal corresponding to the playback point indicated by the piece of time data detected by the detector.

14. (Canceled)

18. (Currently Amended)  The playback system according to claim 21, wherein the operator comprises a 

19. (Currently Amended)  The playback system according to claim 18, wherein:
	the rotation body comprises a cylindrical rotation body attached to the undersurface of the disk-shaped member,
	
	 is disposed above the vibratory plate

20. (Currently Amended)  The playback system according to claim 21, wherein:
	the operator comprises a disk-shaped member, and
	the rotation body is attached to the undersurface of the disk-shaped member and rotatably supported by the

21. (Currently Amended)  A playback system comprising:
	an operator;
	a
	a rotation body attached to the undersurface of the operator and rotatably supported by the
	a memory storing instructions; and
	at least one processor that implements the instructions to cause a sound outputter to play sound representing part of a sound signal, the part corresponding to a playback point that changes depending on an operation made by the user to the operator, which is rotatable by the user in contact with the operator; and
	a vibration imparter that vibrates the
	wherein the vibration imparter comprises:
a permanent magnet;
a base structure disposed surrounding the permanent magnet;
a coil arranged between the permanent magnet and the base structure and configured to receive supply of the vibration signal; and
a vibratory plate that includes an elastically deformable part and is fixed to the upper end portion of the base structure,
wherein the vibratory plate is fixed to the
	wherein, in a state where the vibration signal is supplied, the
Allowable Subject Matter
Claims 6-9, and 18-21 are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS H MAUNG/Primary Examiner, Art Unit 2654